Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Information Disclosure Statement
The information disclosure statements filed have been considered as set forth in MPEP 609. Once the minimum requirements of 37 C.F.R. 1.97 and 1.98 are met, the examiner has the obligation to consider the information. Consideration by the examiner of the information submitted in an IDS means nothing more than considering the documents in the same manner that other documents in Office search files are considered by the examiner while conducting a search of the prior art in a proper field of search. The initials of the examiner placed adjacent to the citations on the PTO-1449 or PTO/SB/08A and 08B, or its equivalent, mean that the examiner to the extent noted above has considered the information. See MPEP 609.05(b) R-07.2015.
Applicant should note that documents not in the English language have been considered only to the extent of statements of relevance, explanations provided in the corresponding search reports provided and provided translations.
Specification
The examiner has not checked the specification to the extent necessary to determine the presence of all possible minor errors (grammatical, typographical and idiomatic). Cooperation of the applicant(s) is requested in correcting any errors of which applicant(s) may become aware of in the specification, in the claims and in any future amendment(s) that applicant(s) may file.
if any.
The status of the parent application(s) and/or any other application(s) cross-referenced to this application, if any, should be updated in a timely manner.
Claim Rejections - 35 USC § 112
The following is a quotation of 35 U.S.C. 112(b):
(b)  CONCLUSION.—The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the inventor or a joint inventor regards as the invention.


The following is a quotation of 35 U.S.C. 112 (pre-AIA ), second paragraph:
The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the applicant regards as his invention.


Claims 9 and 10 are rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor (or for applications subject to pre-AIA  35 U.S.C. 112, the applicant), regards as the invention.
Regarding claim 9, the instant claim is indefinite as the claim is to condensing the 17O-depleted water and the residual formaldehyde to separate the residual formaldehyde therefrom however it is unknown whether the formaldehyde is being separated from the water or from the reaction mixture.  Either will be examined.
The remaining claim depends from the instant claim is likewise rejected.
Claim Rejections - 35 USC § 103
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of 
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

The factual inquiries for establishing a background for determining obviousness under 35 U.S.C. 103 are summarized as follows:
1. Determining the scope and contents of the prior art.
2. Ascertaining the differences between the prior art and the claims at issue.
3. Resolving the level of ordinary skill in the pertinent art.
4. Considering objective evidence present in the application indicating obviousness or nonobviousness.
This application currently names joint inventors. In considering patentability of the claims the examiner presumes that the subject matter of the various claims was commonly owned as of the effective filing date of the claimed invention(s) absent any evidence to the contrary.  Applicant is advised of the obligation under 37 CFR 1.56 to point out the inventor and effective filing dates of each claim that was not commonly owned as of the effective filing date of the later invention in order for the examiner to consider the applicability of 35 U.S.C. 102(b)(2)(C) for any potential 35 U.S.C. 102(a)(2) prior art against the later invention.

Claim 1-10 is/are rejected under 35 U.S.C. 103 as being unpatentable over Jeong et al. (WO 2013/077528) hereafter Jeong refer to US 2014/0301938 and further in view of Austin (US 2003/0183505).
	Considering Claim 1, Jeong discloses a process to produce 17O from formaldehyde wherein 17O has been included in carbon monoxide generated from the photolysis of a formaldehyde/water solution [0026], [0027], [0052], [0058] and [0078] wherein the photolysis of formaldehyde vapor produces 17O-enriched carbon monoxide and hydrogen [0059] and [0078] and therefore a 17O-depleted water/residual formaldehyde solution.  Jeong also discloses that the photolysis process is conducted at a temperature between 30° and 70°C [0052].  The 17O-enriched carbon monoxide is subsequently reacted to form water [0078] and [0079] and methane and water [0083] and therefore 17O-enriched water.  
Jeong further discloses that the formaldehyde and 17O water may be formed from the hydrogen and 17O-enriched water with methanol as an intermediary [0090] with the formaldehyde being recycled [0072].
It would have been obvious to one of ordinary skill in the art before the effective filing date of the instantly claimed invention that water vapor would also be present at that temperature and therefore become a part of the photolysis vapor reactants.  It would also be obvious to one of ordinary skill in the art before the effective filing date of the instantly claimed invention that the 17O-enriched water would also be recycled with the formaldehyde.
Jeong does not discuss obtaining 17O from water.

Like all aldehydes, formaldehyde absorbs oxygen comparatively readily even from the air and is thereby oxidized to formic acid. Solutions of formaldehyde attain fairly rapidly and maintain a pH of 3.5 or even of 3.
	Therefore it would have been obvious to one of ordinary skill in the art before the effective filing date of the instantly claimed invention that the water contained in the process of Jeong would be both acidified and vaporized with the water of Jeong being dissociated as taught by Austin.
	Considering claim 2, the significance of Jeong and Austin as applied to claim 1 is explained above.
	Jeong does not explicitly disclose the relationship between the water and formaldehyde however the ordinary skilled artisan would be aware that a formaldehyde solution touches the instantly claimed range.
Formaldehyde is a colorless poisonous gas synthesized by the oxidation of methanol and used as an antiseptic, disinfectant, histologic fixative, and general-purpose chemical reagent for laboratory applications. Formaldehyde is readily soluble in water and is commonly distributed as a 37% solution in water with 37% equating to about 0.3 molar thereby touching the instantly claimed range.
Therefore it would have been obvious to one of ordinary skill in the art before the effective filing date of the instantly claimed invention that the process of Jeong would 
In the instant case, the claimed ranges overlap or lie inside ranges disclosed by the prior art, a prima facie case of obviousness exists. In re Wertheim, 541 F.2d 257, 191 USPQ 90 (CCPA 1976) 773 (Fed. Cir. 1985).
Considering claim 3, the significance of Jeong and Austin as applied to claim 1 is explained above.
Jeong discloses a reaction temperature range of 30° to 70°C [0052] thereby falling within the instantly claimed range.
In the instant case, the claimed ranges overlap or lie inside ranges disclosed by the prior art, a prima facie case of obviousness exists. In re Wertheim, 541 F.2d 257, 191 USPQ 90 (CCPA 1976) 773 (Fed. Cir. 1985).
Considering claim 4, the significance of Jeong and Austin as applied to claim 1 is explained above.
Jeong discloses that the process is operated at a few torr [0056] and [0058] which is interpreted to fall within the instantly claimed range as it is commonly known that “a few” is more than 1.
In the instant case, the claimed ranges overlap or lie inside ranges disclosed by the prior art, a prima facie case of obviousness exists. In re Wertheim, 541 F.2d 257, 191 USPQ 90 (CCPA 1976) 773 (Fed. Cir. 1985).
Considering claims 5 and 6, the significance of Jeong and Austin as applied to claim 1 is explained above.

A wavenumber is the reciprocal of the wavelength of the wave. This tells you how many wavelengths fit into a unit of distance. 
In the instant case, the claimed ranges overlap or lie inside ranges disclosed by the prior art, a prima facie case of obviousness exists. In re Wertheim, 541 F.2d 257, 191 USPQ 90 (CCPA 1976) 773 (Fed. Cir. 1985).
Considering claim 7, the significance of Jeong and Austin as applied to claim 1 is explained above.
Jeong discloses the use of an optic fiber laser [0054].
Considering claim 8, the significance of Jeong and Austin as applied to claim 1 is explained above.
Jeong discloses that water is formed and recycled with the formaldehyde [0079], [0083] and [0090] which would be known by the ordinary skilled artisan as light or ordinary water.
Considering claims 9 and 10, the significance of Jeong and Austin as applied to claim 1 is explained above.
Jeong discloses the process of claim 1 wherein 17O-depleted water and residual formaldehyde are cooled and condensed to about -92°C separate them from the hydrogen and carbon monoxide gaseous products [0071] thereby touching the instantly claimed range.
.

Claims 11 and 12 is/are rejected under 35 U.S.C. 103 as being unpatentable over Jeong et al. (WO 2013/077528) hereafter Jeong refer to US 2014/0301938 and further in view of Austin (US 2003/0183505).
	Considering Claims 11 and 12, Jeong discloses a process to produce 17O from formaldehyde wherein 17O has been included in carbon monoxide generated from the photolysis of a formaldehyde/water solution [0026], [0027], [0052], [0058] and [0078] wherein the photolysis of formaldehyde vapor produces 17O-enriched carbon monoxide and hydrogen [0059] and [0078] and therefore a 17O-depleted water/residual formaldehyde solution.  Jeong also discloses that the photolysis process is conducted at a temperature between 30° and 70°C [0052].  The 17O-enriched carbon monoxide is subsequently reacted to form water [0078] and [0079] and methane and water [0083] and therefore 17O-enriched water.  
Jeong further discloses that the formaldehyde and 17O water may be formed from the hydrogen and 17O-enriched water with methanol as an intermediary [0090] with the formaldehyde being recycled [0072] with the carbon monoxide and hydrogen being catalytically reacted in a methanation reaction to methane and 17O-enriched water by the addition of hydrogen [0083] and [0084] in two steps by recycling [0089]-[0098].
It would have been obvious to one of ordinary skill in the art before the effective filing date of the instantly claimed invention that water vapor would also be present at 17O-enriched water would also be recycled with the formaldehyde.
Jeong does not discuss obtaining 17O from water.
	Austin discloses a process for the photodissociation of acidified water with light into hydrogen and oxygen wherein the water is first vaporized [0005]-[0007] with ultraviolet light [0003].  The ordinary skilled artisan would recognize that formaldehyde has a pH of about 3.5.
Like all aldehydes, formaldehyde absorbs oxygen comparatively readily even from the air and is thereby oxidized to formic acid. Solutions of formaldehyde attain fairly rapidly and maintain a pH of 3.5 or even of 3.
	Therefore it would have been obvious to one of ordinary skill in the art before the effective filing date of the instantly claimed invention that the water contained in the process of Jeong would be both acidified and vaporized with the water of Jeong being dissociated as taught by Austin.
Conclusion
Claims 1-12 are rejected.
Any inquiry concerning this communication or earlier communications from the examiner should be directed to DOUGLAS B CALL whose telephone number is (571)270-7576.  The examiner can normally be reached on Part-time M/Tu or W/Th/F 0600 to 1630 Pacific.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an 
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Coris Fung can be reached on 571-270-5713.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see https://ppair-my.uspto.gov/pair/PrivatePair. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.






/DOUGLAS B CALL/           Primary Examiner, Art Unit 1732